Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
ALLOWANCE
Claims 1-6, 9, 11-17, and 19-24 are allowed.
IDS, filed July 14, 2020, has been considered.
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to teach or suggest the claimed invention individually or in combination the limitation of “wherein the outputting includes outputting the activity prediction model to the first device to search the model to identify a sequence of vertices along a path of sequential vertices of the model that matches a sequence of activities of the first device that occur subsequent to the event, identify a vertex adjacent to the sequence of vertices of the model, and output an activity associated with the adjacent vertex as one or more of a predicted activity and a suggested activity of the first device as set forth in claims 1, 11, and 19.
The closest prior art of record,  however, does not teach or suggest the limitations cited above as being free of any prior art when read in the claims as a whole.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
CONCLUSION
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO's Patent 
For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.  The USPTO's official fax number is 571-272-8300.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to C. Dune Ly, whose telephone number is (571) 272-0716.  The examiner can normally be reached on Monday-Friday from 8 A.M. to 4 P.M.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Neveen Abel-Jalil, can be reached on 571-270-0474.
/Cheyne D Ly/
Primary Examiner, Art Unit 2152